EXAMINER’S AMENDMENT 

Authority for the following examiner’s amendment was provided by Applicant’s representative, Natalie Dean, on 11/12/2021. 
Please make the following changes to the claims filed on 6/15/2021: 

1.	(Currently amended) A system for creating an audio-visual recording of an event, the system comprising: 
a plurality of devices configured to: 
record a respective audio-visual clip therewith; 
record metadata associated with the respective audio-visual clip continually at a maximum interval of 5 seconds, the metadata comprising at least: 
time data, indicating a time of recording of the respective audio-visual clip; 
location data, indicating a location of recording of the respective audio-visual clip; and 
attribute data, indicating an attribute of the respective audio-visual clip; and 
send the respective audio-visual clip, and the associated metadata, over a wireless network; and 
a data centre configured to: 
receive a plurality of the respective audio-visual clips from the plurality of devices over the wireless network; 
analyse the metadata to select audio-visual clips that: 

have been recorded at least partially within a predetermined range of locations indicative of the predetermined event; and 
possesses attribute data within a predetermined range of attributes; 
analyse the metadata to select clip portions from the selected audio-visual clips, each of the clip portions: 
having been recorded within the predetermined range of times indicative of a predetermined event; 
having been recorded within the predetermined range of locations indicative of the predetermined event; and 
possessing attribute data within the predetermined range of attributes; 
extract the selected clip portions from the selected audio-visual clips;
analyse audio-visual data within the extracted clip portions to determine a quality of the audio-visual data, and selecting parts of the extracted clip portions having audio-visual data of a predetermined minimum quality; and 
combine at least some of the selected parts of the extracted clip portions together to form a cohesive and continuous audio-visual recording of the event by applying a set of combination rules to select audio-visual data such that each view and camera angle of the recording is maintained for more than a threshold period;
wherein each of the plurality of devices is configured to first send the respective audio-visual clip and then wait for a request for the metadata from the data centre before sending the metadata.  
2.	(Cancelled).  
3.	(Cancelled).  
4.	(Original) The system of claim 1, wherein the plurality of devices are configured to send the audio-visual clip and metadata substantially at the same time and/or immediately consecutively.  
5.	(Original) The system of claim 1, wherein the data centre is configured to filter the audio-visual clips by applying predetermined filters to the metadata, the predetermined filters comprising the predetermined range of times indicative of a predetermined event, the predetermined range of locations indicative of the predetermined event, and the predetermined range of attributes.  
6.	(Original) The system of claim 5, wherein the predetermined filters further comprise the predetermined minimum quality of audio-visual data within the clip portions.  
7.	(Original) The system of claim 5, further comprising a user interface for collecting the predetermined filters to the metadata from a user.  
8.	(Original) The system of claim 7, wherein the user interface is configured to collect predetermined requirements of the continuous audio-visual recording of the event. 
9.	(Original) The system of claim 1, wherein the data centre is configured to determine stability and/or blur.  
10.	(Original) The system of claim 1, wherein the data centre is configured to forming a sequence of audio-visual data within the clip portions in which an end time of each preceding 
11.	(Original) The system of claim 1, wherein the data centre is configured to apply predetermined rules for determining which audio-visual clips to select, for determining appropriate clip portions to extract from the selected audio-visual clips, and/or for determining what audio-visual data to select from the clip portions to form the continuous audio-visual recording of the event.  
12.	(Original) The system of claim 11, wherein the data centre is configured to use artificial intelligence / machine learning to determine and/or refine rules for such determination(s).  
13.	(Currently amended) A method of creating an audio-visual recording of an event, the method comprising: 
 each recording a respective audio-visual clip; 
the plurality of devices each recording metadata associated with  the respective audio-visual clip, the metadata comprising at least: 
time data, indicating a time of recording of each of the plurality of audio-visual clips; 
location data, indicating a location of recording of each of the plurality of audio-visual clips; and 
attribute data, indicating an attribute of each of the plurality of audio-visual clips; 
wherein, for each of the plurality of audio-visual clips, recording of metadata associated therewith occurs continually at a maximum interval of 5 seconds; 

the plurality of devices each sending the respective audio-visual clip, and the associated metadata, over a wireless network;
a data centre receiving a plurality of the respective audio-visual clips from the plurality of devices over the wireless network;
the data center analysing the metadata to select audio-visual clips that: 
have been recorded at least partially within a predetermined range of times indicative of a predetermined event; 
have been recorded at least partially within a predetermined range of locations indicative of the predetermined event; and 
possesses attribute data within a predetermined range of attributes; 

the data centre analysing the metadata to select clip portions from the selected audio-visual clips, each of the clip portions: 
having been recorded within the predetermined range of times indicative of a predetermined event; 
having been recorded within the predetermined range of locations indicative of the predetermined event; and 
possessing attribute data within the predetermined range of attributes; 
the data centre extracting the selected clip portions from the selected audio-visual clips;
the data centre analysing audio-visual data within the extracted clip portions to determine a quality of the audio-visual data, and selecting parts of the extracted clip portions having audio-visual data of a predetermined minimum quality; and 
the data centre combining at least some of the selected parts of the clip portions together to form a cohesive and continuous audio-visual recording of the event by applying a set of combination rules to select audio-visual data such that each view and camera angle of the recording is maintained for more than a threshold period;
wherein each of the plurality of devices is configured to first send the respective audio-visual clip and then wait for a request for the metadata from the data centre before sending the metadata.  
14.	(Original) The method of claim 13, wherein the step of extracting clip portions from the selected audio-visual clips is completed before the step of analysing audio-visual data within the clip portions to determine a quality of the audio-visual data.  
15.	(Original) The method of claim 13, wherein the step of analysing audio-visual data within the clip portions to determine a quality of the audio-visual data is completed before the step of extracting clip portions from the selected audio-visual clips.  
16.	(Original) The method of claim 13, wherein the steps of extracting clip portions from the selected audio-visual clips, and analysing audio-visual data within the clip portions to determine a quality of the audio-visual data, are completed at substantially the same time.  
17.	(Cancelled).  
18.	(Cancelled).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459